Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 are allowed.
Yamamoto et al. (US 2010/0289830) paragraphs [0021]-[0048], fig. 1-3 discloses a feature that has a pixel provided with a circuit (corresponding to a “memory circuit”) comprising a drive transistor (Td), an organic EL element (1), two capacitors (Cl, C2), and sampling transistors (Tsl, Ts2), wherein either the source or drain of the drive transistor (Td) is electrically connected to one electrode of the organic EL element (1); and the gate of the drive transistor (Td) is electrically connected to the source or drain of the sampling transistor (Tsl) and the electrode of one capacitor (C2); at time 1t, a signal value Vsigl (corresponding to “first data”) is written to a point A that is the connection point of the two capacitors (Cl, C2), and at time t2, a signal value Vsig2 corresponding to “second data”) is supplied to the point A, thereby creating a new display signal value (corresponding to “third data”); and at a later time, an image corresponding to the display signal value is displayed by the organic EL element (1) (in particular, see paragraphs [0021]-[0048], fig. 1-3.) Yamamoto et al. discloses generate correction data that is data for correcting the threshold voltage of the drive transistor (see Then, threshold value correction preparation is made in a period from time t12 to time t13. [0175] Next, at time t13, the controlling pulse P22 is set to an L-level to turn off the switching transistor T22. Then, a threshold value correction is made in a period from time t13 to time t14).
OTA HITOSHI (JP2009063607, English machine translation) discloses an organic EL display device that has a drive transistor, wherein a monitoring circuit is provided to detect the current characteristics of a drive transistor; and a potential corresponding to correction data is supplied to the back gate of the drive transistor is a well-known feature (for example, see paragraphs [0032]-[0046], fig. 6-8)).
Ogura fig. 1, discloses Moreover, if desired set values of .xi. and .beta. are .xi.typ and .beta.typ, respectively, a multiplication correction value .DELTA..xi. for correcting the varying in .xi. of each pixel driving circuit DC in the display panel 110, i.e., digital data (correction data) .DELTA..beta. for correcting the varying in the current amplification factor .beta. can be defined by a following formula (15) with the square term of such varying being ignored. Therefore, the correction data n.sub.th (a first characteristic parameter) for correcting the varying in the threshold voltage Vth of the pixel driving circuit DC and the correction data .DELTA..beta. (a second characteristic parameter) for correcting the varying in the current amplification factor .beta. can be obtained by detecting the data line voltages Vd (the detected voltages Vmeas(t)) plural times while changing the elapse time t through the successive auto zero scheme based on the formulae (12) and (15).
None of the references cited in record disclose or suggest a method for operating a display device comprising a pixel provided with a first transistor, a second transistor, a display element, and a memory circuit, and a correction data generation circuit, wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the display element, wherein one of a source and a drain of the second transistor is electrically connected to the one electrode of the display element, and wherein a gate of the first transistor is electrically connected to the memory circuit, the method comprising: generating correction data, which is data for correcting a threshold voltage of the first transistor, in the correction data generation circuit in a first period; writing first data to the memory circuit in a second period; supplying second data to the pixel memory circuit in a third period to generate third data, which is data in which the second data is added to the first data; and turning off the second transistor to displaying display an image corresponding to the third data by the display element in a fourth period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VAN N CHOW/Primary Examiner, Art Unit 2623